 "130DECISIONS OF NATIONALLABOR'RELATIONS BOARDCommission HouseDrivers,Helpers, and Employees Local No.400,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,AFL-CIO, and MichaelRini and William Sauerheimer,its agents;Retail Food ClerksLocal No. 880, Retail Clerks International Association, AFL-CIO, and Norman Rogers,its agent;Amalgamated Meat Cut-ters&Butcher Workmen of North America, LocalNo. 427,AFL-CIO,and Frank Cimino, business agentandEuclid Foods,Incorporated,doing business as Bondi's Mother Hubbard Mar-ket.Case No. 8-CC-If1. June 13,1957DECISION AND ORDEROn August 22, 1956, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmati ' action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and supporting briefs. TheBoard has reviewed the rulings of the Trial Examiner made at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, as modified hereinafter.'1.Although the business of some of the secondary employers in-volved here, standing alone or in conjunction with thebusiness ofthe primary employer, did not meet the minimum requirements, theTrial Examiner asserted jurisdiction here on the basis of the aggregatebusiness of all the secondary employers found affected by the Re-spondents' unfair labor practices.. We agree with the TrialExaminer'sconclusion that jurisdiction should be asserted.However, in assertingjurisdiction with respect to all the unfair labor practices found, werely only on the fact that all the secondary employers were victims ofa pattern of unfair labor practices and that the business of one or moreof the secondary employers, each standing alone, meets the jurisdic-tional requirements.Our dissenting colleague would have us revert to the rule of theJamestown Builders Exchangecase, 93 NLRB 386, which the Boardabandoned in theMcAllister Transfercase, 110 NLRB 1769. In thelatter case, the Board adopted the view of dissenting Member Petersonin theLincoln Beer Distributorscase, 106 NLRB 405, i. e., that it isnotiThe Respondents'request for oral argument is hereby denied as the record,briefs, andthe exceptions adequately present the issues and the positions of the parties.118 NLRB No. IT. COMMISSION HOUSE DRIVERS131the particular businessbetween the primary employer and the second-ary employerat the location affected, but rather theentire business ofthe secondary employerat that location that governs in applying theBoard's jurisdictional standards in secondary boycott situations.This approach was consistent with and gave meaning to the Board'soften expressed concern that innocent third parties not be injuredby secondary boycotts.In disagreement with our dissenting colleague,we see no warrant for lessening that protection in a case such as thiswhere at least one of several victims of secondary boycott action meetsthe Board's jurisdictional standards.The power of the Board thushaving been invoked to deal with a pattern of conduct affecting enter-prises both within and without the jurisdictional standards, it seems.to us only reasonable and effectuating the purposes of the Act to givethe broadest scope to the remedy we apply.Nor do we agree with our dissenting colleague that either the ruleof theMcAllistercase or the rule laid down today in the present caseis inconsistent with Board policy in the assertion of jurisdiction inSection 8 (a) cases.For, where employer unfair labor practices arealleged, the Board asserts jurisdiction on the basis of the entire opera-tions of the employer, not just that department or portion of thebusiness in which the alleged unfair labor practice occurred.Paul W.Speer, Inc.,94 NLRB 317;George D. Auehter Company,102 NLRB881.And the Board has asserted jurisdiction in a case alleging em-ployer interference with a union's organizing campaign, although theemployer's operations did not meet jurisdictional standards, where.essentially the same labor dispute underlay that case and a consolidatedcase involving-the same employer as the primary employer in a second-ary boycott by the union, jurisdictional standards being met in thesecondary boycott case by adding the business of the secondary em-ployers to that of the primary employer.Reilly CartageCo., 110NLRB 1742. Thus, in asserting jurisdiction in the instant case, weare treating 8 (b) cases as we do 8 (a) cases thereby providing equalprotection to employees against unfair labor practices of labororganizations and employers.2.The Trial Examiner found in substance that, by picketing andother conduct, the Respondents induced and encouraged employees ofvarious secondary employers to cease work as a means of compellingthe secondary employers to discontinue business with the primaryemployer.He held that picketing at the premises of secondary em-ployers was unlawful because not conducted according to the criteriaenunciated intheMoore Dry Dockcase, 92 NLRB 547.He also heldthat such picketing was unlawful under the rule laid down in theWashington Coca-Colacase, 107 NLRB 299, enfd. 220 F. 2d 380 (C.A.,D. C.).We agree.However, as the primary employer had aseparate place of business at which the Respondents could effectively 132DECISIONSOF NATIONALLABOR RELATIONS BOARDpublicize their dispute, we also hold that the "ambulatory situs"doctrine of theMoore Dry Dockcase, even if its requirements weremet, does not apply and thus all the picketing at the premises of thesecondary employers was unlawful.2ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations. Act, as amended, the National LaborRelations Board hereby orders that :A. Respondent Commission House Drivers, Helpers, and Em-ployeesLocal No. 400, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, AFL-CIO, itsofficers, representatives, agents, successors, and assigns, including Re-spondents Michael Rini and William Sauerheimer, shall:1.Cease and desist from inducing or encouraging employees ofForest City-Weingart Produce Co., or the employees of any employerother than Euclid Foods, Incorporated, d. b. a. Bondi's Mother Hub-bard Market, to engage in any strike or concerted refusal in the courseof their employment to use, manufacture, process, transport, or other-wise handle or work on any goods, materials, or commodities, or toperform any services, where an object thereof is to force or requireany employer or person to cease doing business with Euclid Foods,Incorporated.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post at the business office of Commission House Drivers,Helpers, and Employees Local No. 400, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen & Helpers of America,AFL-CIO, in Cleveland, Ohio, copies of the notice attached heretomarked "Appendix A."' Copies of said notice, to be furnished bythe Regional Director for the Eighth Region, after being duly signedby the official representatives of the aforesaid Respondent, Local No.400, including Respondents Michael Rini and William Sauerheimer,shall be posted by the aforesaid three Respondents immediately uponreceipt thereof, and maintained by them for a period of sixty (60)consecutive days thereafter, in conspicuous places including all placeswhere notices to union members and notices to employees of ForestCity-Weingart Produce Co. are customarily posted. Reasonable stepsshall be taken by the Respondents to insure that said notices are notaltered, defaced, or covered by any other material.The Respondents2 See Sheet Metal Workers International Association,Local No.51 (W. H. ArthurCompany),115 NLRB 1137;United Steelworkers of America, AFL-CIO, at at. (BarryControls,Inc.),116 NLRB 1470;General Drivers, etc.,et at.(The Caradine Company,Inc.),116 NLRB 1559.S In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." COMMISSION HOUSE DRIVERS133shall also sign copies of the said notice which the Regional Directorshall submit for posting, the employers willing, at the premises ofEuclid Foods, Incorporated and Forest City-Weingart Produce Co.B. Respondents Retail Food Clerks Local No. 880, Retail ClerksInternationalAssociation,AFL-CIO, and Amalgamated MeatCutters & Butcher Workmen of North America, Local No. 427,AFL-CIO, and their officers, representatives, agents, successors, andassigns, including Respondents Norman Rogers and Frank Cimino,shall :1.Cease and desist from inducing or encouraging the employees of.tnForest City-Weingart Produce Co., Cleveland-Sandusky BrewingCorporation, Central Chevrolet Inc., Ohio Frozen Foods Distributors,Inc.,Kraft Foods Co., Pierre's French Ice Cream, Inc., Beverages,Inc., James Vernor Company, Birely's Bottling Company of Cleve-land, Incorporated, Canada Dry Ginger Ale, Incorporated, or Cleve-land Coca-Cola Bottling Company, or the employees of any employerother than Euclid Foods, Incorporated, to engage in a concerted re-fusal in the course of their employment to perform any services wherean object thereof is to force or require any employer or person tocease doing business with Euclid Foods, Incorporated.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at the business offices of Retail Food Clerks Local No.880,RetailClerks International Association, AFL-CIO, and ofAmalgamated Meat Cutters & Butcher Workmen of North America,Local No. 427, AFL-CIO, in Cleveland, Ohio, copies of the noticeattached hereto marked "Appendix B."' Copies of said notice, to befurnished by the Regional Director for the Eighth Region, after be-ing duly signed by the official representatives of the aforesaid labor or-ganizations, Local No. 880 and Local No. 427, including Respondents,Norman Rogers and Frank Cimino, shall be posted by the aforesaidfour respondents immediately upon receipt thereof, and maintainedby them for a period of sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to union mem-bers and notices'to employees of employers found herein to have beenaffected by the aforesaid Respondents' unfair labor practices,' arecustomarily posted.Reasonable steps shall be taken by the Respond-ents to insure that said notices are not altered, defaced, or covered byany other material.The Respondents shall also sign copies of saidnotice which the Regional Director shall submit for posting, the em-ployers willing, at the premises of the employers found herein to havebeen affected by the Respondents' unfair labor practices.4 See footnote 3,supra.6 The employers identified in the record as so affected, all located in Cleveland, Ohio,are named in paragraph B, 1 of our Order, above. 134DECISIONSOF NATIONALLABOR RELATIONS BOARD 'C. Each respondent herein shall notify the Regional Director forthe Eighth Region in writing, within ten (10) days from the dateof this Order, what steps it or he has taken to comply herewith.MEMBER MurnooK, dissenting :This case poses the issue of the proper jurisdictional criteria to beapplied in a secondary boycott case where the primary employer isnot even engaged in commerce, and that portion of the secondary em-ployers' business affected by the boycott does not meet the minimumjurisdictional standards.In my view, application of the proper ju-risdictional criteria would require the dismissal of this case.Accord-ingly, I dissent from the failure to dismiss the case, and also fromthe announcement by the majority of a new jurisdictional rule forsecondary boycott cases.Euclid, the Primary Employer in this case, operates an independentretail grocery in Ohio and, as found by the Trial Examiner, is not en-gaged in commerce or in operations affecting commerce.'Therefore,its operations do not give the Board even legal jurisdiction.Respond-ents Clerks and. Meatcutters represent the employees of Euclid'sgrocery and meat departments, respectively. In the course of a labordispute resulting in a strike of Euclid's employees, Respondents' en-gaged in secondary picketing activities at the premises of 10 neutralemployers from whom Euclid ordinarily purchased supplies, as wellas at the premises of an automobile dealer where Euclid ordinarilyhad its truck repaired.' ' Of these 10 secondary employer suppliers, 2are engaged in the wholesale sale and distribution of groceries, 4 areengaged in the bottling and sale of soft drinks, 1 is engaged in thebrewing and sale of beer, 1 is engaged in the manufacture and saleof ice cream, and 1 is engaged in the manufacture, sale, and distri-bution of food products.The operations of the last one are not de-scribed in the record.Considered individually, the operations of theice cream manufacturer, 1 of the soft-drink bottling companies, and1 of the wholesale food distributors do not satisfy the Board's juris-dictional standards.The entire operations, at the location of thesecondary activity, of 5 of the secondary employers satisfy the Board's;direct inflow standards and those of 1 satisfy the Board's direct out-flow standards, although that portion of their business affected bythe boycott does not.The operations of the remaining 'two secondaryemployers, at the location of the secondary activity, do not satisfy6 The Trial Examiner found that "with the exception of Euclid and O'Brien, all of theEmployers are engaged in commerce. . .Later, the Trial Examiner dismissed thecomplaint insofar as it alleged violations of 8 (b) (4) (A) at the premises of O'Brien"because as has been found in section I, above, O'Brien is not engaged in commerce orin a business affecting commerce within the meaning of the Act." If the finding quotedabove had this meaning insofar as it related to O'Brien, it necessarily bad the same mean-ing with respect to Euclid.' Including Respondent Teamsters.8 As indicated above, a 12th supplier, O'Brien, was also named as a secondary employer. COMMISSION HOUSEDRIVERS135.the Board's inflow or outflow standards for individual establishments,,but jurisdiction would be asserted over those operations under the gross.volume of business standard for multistate enterprises.The record does not show the value of Euclid's purchases from anyof the secondary employers. The record does show, however, that thesecondary picketing activities were clearly calculated to affect, and in.fact did affect,onlythe secondary employers' business with Euclid-not their business with anyone else.These then are the facts on which.the Board must determine whether the labor dispute between Respond-ents and Euclid, including the picketing of the secondary employers"premises, exerts a sufficient impact on commerce to warrant the Board's;assertion of jurisdiction, keeping in mind that the Board has estab-lished certain minimal jurisdictional standards.In secondary boycott cases as in all other cases the Board's jurisdic-tional authority derives from the fact that a labor dispute at an em-ployer's operations affects or tends to affect interstate commerce.The-problem of properly measuring the effect on commerce in such cases,for the purpose of applying the Board's jurisdictional standards con-fronted the Board when the 1950 jurisdictional standards were ineffect.The Board resolved that issue inJamestown Builders Exchange, Inc.,93 NLRB 386. The Board said :By its very nature the .effect of a secondary boycott extends:beyond the operations of the primary employer with which theunion is engaged in a dispute, and reaches the secondary employerswhom the union is attempting to force or require to cease dealingwith the primary employer by means prescribed [sic] in Section8 (b) (4). It is clear that the Board must take cognizance of thisfact when considering whether it will effectuate the policies ofthe Act to assert jurisdiction in such cases.Accordingly, in determining whether the Board will assertjurisdiction in cases in which secondary boycotts are alleged, wemust consider not only the operations of the primary employer,but also the operations of any second employers,to the extent thatthe latter are affected by the conduct involved.Of course, if theoperations of the primary employer alone meet the minimum re-quirements under the Board's current policy, jurisdiction shouldbe asserted without further inquiry.Where, however, the opera-tions of the primary employer do not satisfy the Board's jurisdic-tion standards we must, in addition, consider the operations ofthe secondary employers,but only insofar as such operations areaffected by the alleged unlawful boycott.If, taken together, the.business of the primary employer and that portion of the second-ary employers' business which is affected by the alleged boycott.meet the minimum standards, jurisdicion ought to be asserted.[Emphasis supplied.] 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDApplication of theJamestownrule, which considers operations ofthe secondary employers "only insofar as those operations are affected"by an unlawful boycott, would require the dismissal of the complainton jurisdictional grounds.As previously noted, the secondary picket-ing activities were clearly calculated to affect, and did affect, only thesecondary employers' business with Euclid.As Euclid was not en-gaged in operations affecting commerce, it is clear that the interferencewith Euclid's purchases from the secondary employers did not inter-fere with the movement of goods which had come from out of State toany of the secondary employers, for otherwise Euclid's operationswould have affected commerce to some degree. Even assuming, con-trary to the record and the Trial Examiner's findings, that the second-ary employers' purchases from out of State would be affected in anamount equal to the value of Euclid's purchases if Euclid's purchasesceased, that would be the full extent of any possible effect on commerceof the labor dispute involved herein.As noted, the record does notreflect the value of such purchases, Euclid is an independent grocernot even engaged in operations affecting commerce, and there is no basisfor inferring that the volume of such purchases is substantial or thatthe impact of the labor dispute on commerce including both its primaryand its secondary phases would even meet the minimum requirementsof the 1950 jurisdictional standards, to say nothing of the more re-strictive requirements of the current Board standards.After the current, more restrictive jurisdictional standards wereadopted in 1954, a majority of the Board, in theMcAllistercase;though adopting the basic principle of theJamestownrule that it wasproper in secondary boycott cases to consider not only the operations ofthe primary employer but also those of secondary employer, radicallychanged theJamestownrule by stating that it would thenceforwardconsider not just those operations of the secondary employer affectedby that activity but theentireoperations of the secondary employer atthe location where the secondary activity occurred. I reserved decisionin theMcAllistercase on the substitution of the new rule for theoriginalJamestownrule, not finding it necessary to pass on it in thatcase, because the primary employer's operations were sufficient, in myview, to warrant the assertion of jurisdiction.However, as an appli-cation of theJamestownrule would require dismissal of the complaintherein on jurisdictional grounds, whereas the application by the TrialExaminer of theMcAllisterrule requires assertion, it is now necessaryfor me to pass on the propriety of both theMcAllisterrule and themajority's new substitute rule as enunciated in this case.After careful consideration, I conclude that theJamestownrule isthe more appropriate rule of the three. Indeed I have grave doubts9McAllister Transfer,Inc.,110 NLRB 1769. COMMISSION HOUSE DRIVERS137as to the propriety of both theMcAllisterrule and of the majority'snew rule. In permitting consideration of the entire operations of asecondary employer at the location of the unlawful secondary activity,without regard to whether such activities affect the entire operation ornot, theMcAllisterrules goes outside the area of the labor dispute andits impact on commerce for the critical jurisdictional data on whichto ground jurisdiction.Thus it is a departure from a proper policyof relating jurisdictional standards to the impact on commerce of theoperations to which they are applied.The fact that the Board con-siders the entire operations of an employer in cases involving primarydisputes,does not, as the majority suggests,require the Board to con-sider the entire operations of secondary employers to whose premisesthe dispute has been carried.What is required is for the Board toconsider the full extent of the effect of the dispute on the secondaryemployer's operations.If the dispute has no other effect than to pre-vent the secondary employer from selling an inconsequential amountof goods to the primary employer,as is clearly the situation in thiscase, there is no warrant for considering any other of the secondaryemployer's operations,which are not involved and not affected by thedispute.Of course,if the dispute does affect all of the secondaryemployer's operations at the location of the secondary activity, thenit is necessary to consider all such operations.This theJamestownrule requires.And if the dispute affects the secondary employer'soperations at other locations,thenit is necessary to consider such opera-tions also.This too is required by theJamestownrule, which makesdue allowance for the actual impact of a secondary dispute oncommerce.TheMcAllisterrule is also inconsistent with the generally restric-tive jurisdictional standards adopted by the Board in 1954.TheMcAllistercase itself affords a graphic illustration of the inconsist-ency between the Board's general restriction of its jurisdiction since1954 and its expansion of jurisdiction in the secondary boycott field.The primary employer involved therein was a transportation com-pany, over which the Board would have asserted jurisdiction underthe 1950 standards and thus there would have been no need even toconsider the operations of the secondary employers involved.How-ever,the 1954 standard for such enterprises was so restrictive that itprecluded assertion of jurisdiction solely on the basis of the primaryemployer's operations,thus necessitating consideration of the second-ary employer's operations to the extent affected under theJamestownrule.But even that rule would not suffice to permit the assertion ofjurisdiction,so the rule was adopted in theMcAllistercase that theBoard would consider all the operations of the secondary employer atthe location of the secondary activity,not just those affected by thelabor dispute.Under that rule jurisdiction could be and was asserted. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDI submit that theMcAllisterrule is an improper exercise of dis-cretion, not only because it goes beyond the area of the labor disputeand its impact on commerce for the critical jurisdictional facts, butalso because it results in a discriminatory application of the Board'sjurisdiction over this particular type of union unfair labor practice,while at the same time the Board is restricting the exercise of itsjurisdiction over employer unfair labor practices.While Itook sharpissue in myBreeding Transfer(110 NLRB 493) dissent in 1954 withwhat I thought was an unjustified slash in the Board's jurisdictionbythe adoption of more restrictive jurisdictional standards,the issuehere is not whether the standards themselves should be raised orlowered by changing the dollar volume of inflow or outflow required.Confronted with the fact of a stated dollar volume for a standard, thequestion here is whether the Board should be more liberal in computingthe required dollar volume where the unfair labor practice involvedis a secondary boycott than it is with respect to any other types ofunfair labor practices.While I obviously think it is time to abandon theMcAllisterrulein favor of a return to the more realisticJamestownrule,my col-leagues are now abandoningtheMcAllisterrule in favor of an evenless justifiable rule.In place of theMcAllisterrule on which theTrial Examiner relied, my colleagues now say that in asserting juris-diction they"rely only on the fact that all the secondary employerswere victims of a pattern of unfair labor practices and that the busi-ness ofoneor more of the secondary employers,each standing alone,meets the jurisdictional requirements."[Emphasis supplied.]Inother words,this rule means that where, as here,11 employers areobjects of secondary picketing,if the entire operations of only 1 meetthe jurisdictional standards and those of 10 should not, the Boardwill nevertheless assert jurisdiction and also find the picketing ofeach of the 10 to be an unfair labor practice and enjoin picketing ofthose employers too. In the instant case,of course,it happens to beonly 3 employers out of 11 whose entire operations do not even meetthe Board's jurisdictional standards.But as to them the Union is'nevertheless found to have committed an unfair labor practice andbeen enjoined from further picketing.These three employers arePierre's French Ice Cream, Inc., Birely'sBottling Company, and.Ohio Frozen Foods Distributors,Inc.Not one of them would evenmeet the more liberal jurisdictional standards of the 1950 plan, letalone the 1954 standards!Why should the Board disregard itsminimal jurisdictional standards to extend to these employers theprotection of Section 8 (b) (4) of the Act against union unfair laborpractices when the Board would refuse to protect the employees ofthese very same employers against employer unfair labor practicesunder Section 8(a) of the Act?Yet this unfair imbalance is created COMMISSION HOUSE DRIVERS139both by theMcAllisterrule and by the new "one or more" rule laiddown by my colleagues today. Either rule operates to give employersprotection from union unfair labor practices in cases where the actualimpact of the unfair labor practices on commerce is negligible, whilethe Board continues to deny the employees of such employers anyprotection against their own employer's unfair labor practices.10 Ican find nothing in the Act or its legislative history which even sug-gests that Congress ever intended that the Board should go so muchfurther in protecting employers against union unfair practices under'Section 8 (b) (4) of the Act than in protecting employees from em-ployer unfair labor practices under Section 8 (a).The majority's assertion that its jurisdictional policy for secondaryboycott cases is no different than its policy for 8 (a) and other 8 (b)cases does not stand close examination.The majority points to theReilly Cartagecase as proof of such equal treatment.But in thatcase the majority applied its secondary boycott jurisdictionalstandard to assert jurisdiction over an employer in an 8 (a) case,onlybecause "Essentially the same basic labor dispute [was] sub--stantially involved . . ." inboththe 8 (a) case and its companion8 (b) (4) case. It is clear that but for the coincident 8 (b) (4)activity the Board would not have asserted jurisdiction over the em-plover's alleged unfair labor practices against its own employees.Thus the very case cited by the majority actually demonstrates thatthe Board's standards for S (a) cases are different and more restric-tive than its standards for secondary boycott cases; and that an em-ployer who may gain protection from a union's secondary boycottactivities under theMcAllisterrule or the majority's new "one or-more'' rule may nevertheless commit unfair labor practices againsthis own employees without subjecting itself to the Board's processes,so long as such practices are independent of a union's secondaryboycott.My colleagues cannot deny that if the employees of Pierre'sFrench Ice Crean, Inc., Birely's Bottling Company, or Ohio FrozenFoods Distributors, Inc., attempted to join a union and were the sub-ject of discriminatory discharges in a context unrelated to secondary10 In permitting the totaling of the primary employer's operations and the secondaryemployer's operations,to the extent affected,theJamestownrule may also result in af-fording protection from 8 (b) (4) activity to employers whose operations do not independ-ently satisfy the Board's jurisdictional standards,and whose employees would,therefore,not be afforded protection from such employers' unfair labor practices.But jurisdictionis then asserted in the 8(b) (4) case because the impact on commerce of the labor dis-pute involved is sufficient to satisfy the Board's minimum standards, while jurisdictionis declined in the 8(a) case because the impact on commerce of the labor dispute thereininvolved is less than that required by the Board's jurisdictional standards.The asser-.tin of jurisdiction in the one case is entirely consistent with the refusal to assert juris-diction in the other case.Under theMcAllisterrule and the majority's "one or more"rule, however, jurisdiction may be asserted in the 8(b) (4) case despite the fact that theimpact on commerce of the labor dispute involved is no greater than the impact on com-merce of the labor dispute involved in the 8(a) case over which the Board would notassert jurisdiction. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDactivity, this Board would deny them the use of its processes to pro-tect them against their employer's unfair labor practices. I furthernote that even where substantially the same dispute underlies employerunfair labor practices and a union's unlawful secondary boycott, theBoard does not always apply the jurisdictional rules applicable tosecondary boycott cases for the purpose of asserting jurisdiction overthe employer's unfair labor practices.SeeHildebrandWarehouseCompany,111 NLRB 1313, where after the respondent union hadcomplied with the Trial Examiner's recommended order the Boarddismissed the complaint against the employer on jurisdictionalgrounds, refusing to apply theReilly Cartagerule.I do not be-lieve that the Board's concern "that innocent third parties not beinjured by secondary boycotts," should exceed its concern that inno-cent employees not be injured by employer unfair labor practices.It may be noted that it was the adoption of the highly restrictive1954 jurisdictional standards which greatly lessened the protectionafforded third parties against injury from secondary boycotts in thefirst place, which created the necessity for the adoption of theMcAl-listerrule to avoid such a result.A return to the 1950 jurisdictionalstandards in accordance with the recent strong invitation. of theSupreme Court that the Board"reassert"its jurisdiction and therebyreducethe area of the no-man's-land 11 would go a long way to restorethe protection of the Act against injury from the secondary boycott.But it wouldalsohave the equitable and beneficial result of increasingthe protection afforded employees from other unfair labor practices,whether committed by employers or unions.For the foregoingreasons, I would apply theJamestownrule whichwould requirea dismissalof this case, and reject either the originalMcAllistersubstitute for it or the new rule laid down by the majorityin today's decision.MEMBER JENKINStook no part in the consideration of the aboveDecisionand Order.u Guss v. UtahLabor Relations Board,77 S. Ct. 598, 39 LRRM2567;AmalgamatedMeat Cutters and ButcherWorkmen of North America, Local No. 427 v. Fairlawn Meats,Inc., 77S.Ct. 604, 39 LRR11M 2571 ;San DiegoBuilding Trades council v. Garmon, 77S. Ct. 609, 39 LRRM 2574.APPENDIX ANOTICE TO ALL MEMBERS OF COMMSSSION HOUSE DRIvERS,HELPERS,AND EMPLOYEES LOCAL No. 400, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN &, HELPERS OF AMERICA,AFL-CIO AND TO ALL EMPLOYEES OF FOREST CITY-WEINGARTPRODUCE Co.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify youthat : COMMISSION HOUSE DRIVERS141WE WILL NOT induce or encourage the employees of Forest City-Weingart Produce Co., or the employees of any other employer, toengage in a concerted refusal in the course of their employment toperform any services, where an object thereof is to force or requiretheir employers to cease doing business with Euclid Foods, In-corporated.COMMISSION HOUSE DRIVERS, HELPERS ANDEMPLOYEES LOCAL No. 400, INTERNATIONALBROTHERHOOD Or TEAMSTERS, CHAUFFEURS,WVAREHOUSDMEN & HELPERS OF AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------Dated--------------------------------------------------------(MICHAEL RINI)(WILLIAMSAUERHEIMER)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX B.NOTICE TO ALL MEMBERS OF RETAIL FOOD CLERKS LOCAL No. 880, RETAILCLERKS INTERNATIONAL ASSOCIATION, AFL-CIO, AND AMALGAM-ATED MEAT CUTTERS & BUTCHER WORKMEN OF NORTH AMERICA,LOCAL No. 427, AFL-CIO, AND TO ALL EMPLOYEES OF FOREST CITY-WEINGART PRODUCE CO., CLEVELAND-SANDUSKY BREWING CORPORA-TION, CENTRAL CHEVROLET, INC., OHIO FROZEN FOODS DISTRIBUTORS,INC., KRAFT FOODS Co., PIERRE'S FRENCH ICE CREAM, INC., BEVER-AGES, INC., JAMES VERNOR COMPANY, BIRELY'S BOTTLING COMPANYOF CLEVELAND, INCORPORATED, CANADA DRY GINGER ALE, INCORPO-RATED, AND CLEVELAND COCA-COLA BOTTLING COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT induce or encourage the employees of ForestCity-Weingart Produce Co., Cleveland-Sandusky Brewing Cor-poration, Central Chevrolet, Inc., Ohio Frozen Foods Distribu-tors, Inc.,Kraft Foods Co., Pierre's French Ice Cream, Inc.,Beverages, Inc., James Vernor Company, Birely's Bottling Com-pany of Cleveland, Incorporated, Canada Dry Ginger Ale, In-corporated, or Cleveland Coca-Cola Bottling Company, or theemployees of any other employer, to engage in a concerted re- 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDfusal in the course of their employment to perform any services,where an object thereof is to force or require their respective em-ployers to cease doing business with Euclid Foods, Incorporated.RETAIL FOOD CLERKS LOCAL NO. 880,RETAIL CLERKS INTERNATIONAL As-SOCIATION,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------(NOR.l1AN ROGERs)AMALGAMATED MEAT CUTTERS & BUTCHERWORKMEN OF NORTH AMERICA, LOCALNo. 427, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated--------------------------------------------------------(FRANKC1.l1INO)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEAs amended at the hearing, the complaint, which was issued upon the secondamendment of charges filed by Euclid Foods, Incorporated (herein called Euclidand the Primary Employer), asserts violation of Section 8 (b) (4) (A) of theNational Labor Relations Act by each of the three labor organizations named asRespondents (hereinafter respectively referred to as the Teamsters, the Clerks, andtheMeat Cutters),' and also by their respective named agents. In substance, thecomplaint as amended alleges that:(1)On certain dates hereinafter noted, the -Respondents followed Euclid's gen-eralmanager or its truck to the business premises of various other employers andthere (by picketing, oral orders, appeals, directions, and instructions) induced andencouraged employees of said other employers (herein collectively referred to asthe secondary employers) to engage in a strike or a concerted refusal in the courseof their employment to perform certain services, including the handling of mer-chandise bought for Euclid and the repair of Euclid's truck.(2)The Respondents committed these acts with an object of forcing or requiringthe secondary employers to cease doing business with Euclid.(3)All of the Respondents engaged in such acts on or about March 2, 1956, andRespondents Clerks and Meat Cutters and their respective agents also engaged insuch further acts on or about April 3, 5, and 6, 1956.(4) By the foregoing acts, the Respondents and each of them have engaged inunfair labor practices affecting commerce within the meaning of Section 8 (b) (4)(A) and Section 2 (6) and (7) of the National Labor Relations Act, herein calledthe Act.1At the beginning of the hearing, the Trial Examiner granted an unopposed motionmade by counsel for 2 other originally named Respondents (i. e., Retail Clerks Local No.41, Retail Clerks International Association, AFL-CIO, and Norman Rogers, its first vicepresident) to dismiss the complaint so far as these 2 Respondents were concerned.Rogers, however, was retained as a Respondent in the role of agent of Clerks Local No.880.The title of the present case, as set forth above, indicates only the names of theRespondents retained in the action: COMMISSION HOUSE DRIVERS143In their respective answers to the complaint as amended,each of the Respondentsdenies those allegations relating to the commission of any unfair labor practices,and further disclaims any information or knowledge upon which to form a beliefwith respect to those allegations of the amended complaint relating to the businessesof Euclid and the secondary employers.Pursuant to notice,a hearing was held in Cleveland, Ohio, on May 14, 15, 16, 17,and 18,1955,before the Trial Examiner duly designated by the Chief Trial Exam-iner.The General Counsel, Euclid,and each of the Respondents appeared by counseland were afforded full opportunity to be heard,to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues.Before the close of thehearing, the General Counsel submitted oral argument upon the issues,but the otherparties waived their right to do so.On June 25,1956, the Trial Examiner receivedbriefs from the General Counsel and each of the Respondents.Upon the entire record in the case,and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF .FACTI.THE BUSINESSES OF THE EMPLOYERSThe Primary Employer, Euclid Foods, Incorporated,doing business as Bondi's.Mother Hubbard Market(herein called Euclid),isan Ohio corporation whichoperates a retail food store in Cleveland,Ohio.It is 1 of 3 independent grocerswho have voluntarily associated for certain purposes as the Mother Hubbard group.UntilMarch 3, 1956, Nick Bondi,vice president and general manager of Euclid,did the purchasing and merchandising for the produce departments of these threestores.With respect to the 12 secondary employers who are named in the complaint andwith whom Euclid did business,uncontradicted evidence shows that:Forest City-Weingart Produce Co., herein called Forest City, is a partnership,engaged in the wholesale fruit and produce business at the Northern Ohio FoodTerminal in Cleveland,Ohio.In 1955, Forest City purchased merchandise valuedat approximately $1,000,000, which it received directly from points outside theState of Ohio.Cleveland-Sandusky Brewing Corporation,herein called Cleveland,isan Ohiocorporation which is engaged at its brewery in Cleveland,Ohio, in the manufacture,sale, and distribution of beer.During the year 1955, Cleveland sold and shippedbeer of a value in excess of $100,000 directly to points outside the State of Ohio..Central Chevrolet, Inc., herein called Central, is an Ohio corporation with. itsplace of business in Cleveland,Ohio, where it sells new and used cars and parts,and service at retail,under a franchise from the Chevrolet Motor Division of Gen-eralMotors Corporation of Detroit,Michigan.In 1955, Central purchased andreceived shipment of new cars of a value of more than$1,000,000 from Flint,.Michigan.Ohio Frozen Foods Distributors,Inc., herein called Ohio,is an Ohio corporationengaged in the wholesale sale and distribution of frozen foods in Cleveland, Ohio.In 1955,Ohio purchased merchandise of a value of $491,966 which was shippedto it at Cleveland,Ohio, from points outside the State of Ohio.Kraft Foods Co., herein called Kraft, is a subsidiary of National Dairy Corporation.Kraft and National Dairy Corporation are engaged in the manufacture,sale, and dis-tribution of food products throughout the 48 States of the United States and alsoin foreign countries.In the operation of its Cleveland,Ohio, business in 1955,Kraft purchased merchandise of a value of$9,784,328 of which 98 percent wasshipped to,and receivedby, Kraftin Cleveland,Ohio, from points outside the Stateof Ohio.Pierre's French Ice Cream,Inc., herein called Pierre,is an Ohio corporation en-gaged at Cleveland, Ohio,in the manufacture,sale, and distribution of ice cream.In 1955,Pierre purchased raw materials of a value of approximately$40,000 or$45,000 which it received directly from points outside the State of Ohio.Beverages,Inc.,herein called Beverages,isan Ohio corporation engaged inCleveland,Ohio,in the bottling of soft drinks. In 1955, materials of a value ofmore than$1,000,000 were shipped to Beverages in Cleveland, Ohio, from points:outside the State of Ohio.James Vernor Company,herein called Vernor, is a Michigan corporation with itsprincipal office located in Detroit,Michigan.It operates a branch in Cleveland,Ohio. In 1955, Vernor's total sales were in excess of $7,000,000,of which more than$1,600,000 represented sales and shipments of finished products to points outsidethe State of Michigan.In 1955,the Cleveland branch of Vernor received ship- 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDsilents of materials from points outside the State of Ohio of a value in excess of$320,000.Birely'sBottlingCompany of Cleveland, Incorporated, herein called Birely, isan Ohio corporation with its principal office in Cleveland, Ohio, where it is en-gaged in the soft-drink business and operates under a franchise from GeneralFoods. In 1955, Birely purchased merchandise of a value of $60,000 or $70,000,which it received directly from points outside the State of Ohio.Canada Dry Ginger Ale, Incorporated, herein called Canada, is a Delawarecorporation with a branch located in Cleveland, Ohio.During the year ending.September 30, 1955, Canada's national sales amounted to more than $74,000,000.During the year 1955, Canada's Cleveland branch received merchandise of a valueof more than $100,000 frompoints outsidethe State of Ohio.O'Brien and Neye, herein called O'Brien, is an Ohio corporationengaged atCleveland, Ohio, in operating a local cartagebusinesswithin Cuyahoga County,Ohio.Cleveland Coca-Cola Bottling Company, herein called Coca-Cola, is engaged inthe business of bottling soft drinks and, in 1955, purchased and received deliveryofmerchandise of a value of more than $1,000,000 directly from pointsoutsidethe State of Ohio.From the foregoing undisputed facts it appears that, with the exception of Euclidand O'Brien, all the employersare engagedin commerce and that, although thevolume of the interstate business of some of them, taken separately, would notmeet the jurisdictional minimums established by the Board for the assertion ofjurisdiction, the aggregate volume of all their interstate business does justify theBoard's taking jurisdiction.2II.THE LABOR ORGANIZATIONS INVOLVEDCommission House Drivers, Helpers, and Employees Local No. 400, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, AFL-CIO; and Retail Foods Clerks Local No. 880, Retail Clerks Inter-nationalAssociation, AFL-CIO; and Amalgamated Meat Cutters & Butcher Work-men of North America, Local No. 427, AFL-CIO, are labor organizations withinthe meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESEuclid's business premises consist of a single retail food store in the city ofCleveland.On March 1, 1956, its grocery departmentand meat department em-ployees,who were represented respectively by the Clerks and the Meat Cutters,went on strike and, up to the time of the hearing, picketed the store every dayunder the joint direction of the two unions. In the present case, as we have noted,we are directly concerned with the strike-connected activities in which agents ofthe Clerks, the Meat Cutters, and (in one instance) the Teamsters allegedly engagedon or about March 2 and April 3, 5, and 6, 1956, at the business premises ofvarious wholesalers who supplied Euclid, as well as at the premises of an auto-mobile dealer where Euclid ordinarily had its truck repaired.A. The events of March 2 at Forest City1.The factsEarly on the morning of March 2, 1956, the second day of the strike at Euclid,Nick Bondi, Euclid's vice president and general manager, went to the Ohio FoodTerminal in Cleveland to purchase merchandise for the stores of the Mother Hub-bard group, including Euclid, from various wholesale produce dealers (includingForest City), each of which conducted its business in one of a long row of open-front stores or "units" which they rented from the terminal.All of these unitsfront upon a common, continuous loading,and pedestrian platform or dock whichisabout 10 feet wide and 600 feet long and borders a wide roadway and parkingstrip.Before considering the details of the evidence as to what happened on themorning of March 2, it might be well to note that the events with which we are2,lamestownBuilders' Exchange, Inc.,93 NLRB386;Kanawha Coal Operators' As-sociation,94 NLRB 1731 ;LincolnBeer Distributors,106 NLRB405;Reilly Cartage Com-pany,110 NLRB 1742;McAllister Transfer, Inc.,110 NLRB 1769;SandDoor and Ply-woodCo., 113 NLRB 1210;W. H. ArthurCompany,115 NLRB 1137. COMMISSION HOUSE DRIVERS145concerned began in a restaurant at the terminal between 6 and 7 o'clock, with allthe principal actors present, i. e., Bondi, Business Agent Norman Rogers of theClerks, Business Agent Frank Cimino of the Meat Cutters, and Business AgentsWilliam Sauerheimer and Michael Rini of the Teamsters.As will also be seen,the action then moved to the platform or dock of the terminal and finally to thearea in and around Forest City's store at about the midpoint of the terminal.Furthermore, during a portion of the morning, Business Agent Rogers of the Clerksdisplayed a white cardboard sign on the platform under circumstances and for aperiod of time as to which the evidence is in conflict.The sign, which Rogers hadprocured from Business Agent Cimino of the Meat Cutters that morning and towhich the witnesses repeatedly referred in discribing what happened, measured 26inches in its vertical dimension and 22 inches in width.Underneath a top marginof 21/z inches, the sign contained the following 5 lines of block print, the first 2of which were 61/2 inches high and the last 3, 2 inches high:ONSTRIKEMEAT CUTTERSLOCAL UNION 427A. F. of L.3After displaying the sign in this original form for a period of time, the length ofwhich is in dispute, Rogers lettered in the words, "BONDI'S MOTHER HUB-BARD," in the top 21h-inch margin, over the words, "ON STRIKE," and con-tinued to display the sign.From this prefatory statement,as to the general situation,we now turn to a consideration of the details of the evidence as to what happenedon the morning of March 2.Bondi drove Euclid's station wagon to the terminal to haul away Euclid's pur-chases and was accompanied by 2 trucks to take away the purchases he expectedtomake for the 2 other Mother Hubbard stores.Upon arriving at the terminalabout 6 a. m., Bondi parked Euclid's station wagon in the roadway in front ofForest City's unit and about 20 feet from the platform, so that, when Euclid's turnfor delivery came, the station wagon could then easily be driven into position atthe platform in front of the Forest City unit.The two trucks awaiting deliveriesfor the other Mother Hubbard stores were parked at other points in the terminal.Having parked the station wagon, Bondi went to the nearby restaurant in theterminal and had breakfast with Leo and Aaron Mintz, who were apparently theproprietors of one of the other Mother Hubbard stcres and had come to theterminal in one of the trucks.On the same morning, Business Agents Norman Rogers of the Clerks and FrankCimino of the Meat Cutters also came to the terminal about 6:30 a. m., having beeninstructed to do so by their respective union superiors on the preceding day whenboth had picketed at Euclid's store.They, too, went to the restaurant in theterminal,where they saw Bondi, who told Cimino that he was there to buymerchandise.While Bondi was having breakfast with Leo and Aaron Mintz, Business AgentsWilliam Sauerheimer and Michael Rini of the Teamsters came into the terminalrestaurant for breakfast.The Teamsters, so far as the record shows, representednone of Euclid's employees and certainly had no dispute with Euclid.However,itdid represent, and held contracts covering, the employees of every one of the65 produce dealers at the terminal, including Forest City.As the Teamsters agents,Sauerheimer and Rini came to the terminal "practically every morning" to checkon the employers' compliance with the terms of their contracts with the Teamstersand to receive and adjust grievances.To perform these functions, they "patroled"the platform or dock and entered the stores or units as their business required.a.Rini's and Bondi's conversation-When Rini came into the terminal restaurant on March 2, he walked over toBondi's table and made some remark about the strike at Euclid. Bondi testifiedthat:Rini told him he would not be able to buy or load because he was on strike;3 The Trial Examiner credits the testimony of Rogers and Cimino that the Meat Cut-ters' name thus appeared on the sign when it was first displayed, rather than the testi-mony of Bondi, Morton Weingart, William Neye, Edward Swiler, and Murray Peters thatthe sign contained only the words "ON STRIKE."450553-58-vol. 11.8-11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDBondi pointed out that there was no dispute with the Teamsters and that the otherMother Hubbard stores were not on strike; Rini said that the Teamsters was sup-porting its "sister locals"; and in the remainder of the conversation, Bondi told bothRini and Sauerheimer (whom Rini called into the conversation) that he would buyfor the other two Mother Hubbard stores first, and then tell the Teamsters' represen-tatives before he began buying for Euclid.Rini, however, testified that: His openingremark to Bondi was, "Nick, why don't you get right and sign up with these people?";Bondi then asked whether he "was going to be able to buy for Mother Hubbard";Rini said that Bondi could buy all he wanted; Bondi thereupon asked whether he"was going to be able to load"; Rini replied that Bondi would get delivery "if our boyswill go through," but that "you know how these merchants are, if they find outyou have got a strike; you are going to have a heck of a time getting your stuff becausethey want to shy away from that stuff"'; and Bondi then said he would first buy for"Mother Hubbard," and would tell the Teamsters representatives when he startedbuying for Euclid.Both Rini and Sauerheimer testified that Sauerheimer wasnotpresent during this conversation.It is clear from this testimony of both Bondi and Rini, and the Trial Examineraccordingly finds, that at the beginning of their conversation, Rini expressed sym-pathy for the strike of the Clerks and Meat Cutters against Euclid and that, at theend of their conversation, Bondi assured Rini that he would notify Rini when hefinished buying for the two other Mother Hubbard stores and was about to beginbuying for Euclid. In resolving the conflicts in Bondi's and Rini's testimony con-cerning the balance of their conversation, the Trial Examiner has considered theevidence as to Rini's and Sauerheimer's conduct the rest of the morning, whichstrongly indicates that the Teamsters representatives had no intention of takingtheinitiative in inducingemployees of the produce dealers to refuse to make deliveriesto Euclid, even though they apparentlyexpectedthese employees to refuse. In viewof this, it appears unlikely (and therefore not supported by the required preponder-ance of the evidence) that Rini actually told Bondi, as Bondi in effect testified, thatBondi would be unable to buy or load that morning because Euclid's employeeswere on strike and the Teamsters was supporting its "sister locals."That Bondimay have received an impression from Rini's remarks that this was, or would be,the Teamsters' attitude would, of course, explain Bondi's assuring Rini that he wouldnotify Rini when he was about to begin buying for Euclid, so that at least he wouldbe able to secure delivery of his purchases for the other two stores without possibleinterference,But, as to what was actually said by Rini, it seems much more likely,and the Trial Examiner accordingly finds on the baisis of Rini's testimony, thatRini told Bondi in substance that Bondi could buy all he wanted that morning, butthat he would not get delivery if the merchants and their employees knew of thestrike.The Trial Examiner also specifically finds that, in making these statements,Rini indicated, at most, that the merchants and their employees would refuse todeliver merchandise to Euclid andnotthat the Teamsters would induce, encourage,or be responsible for such a refusal.b.Events on the terminal platformAfter his conversation with Rini, Bondi left the restaurant and, proceeding tothe terminal platform, visited the units or stores of about 10 produce dealers, in-eluding Forest City, from each of whom he made purchases for the 2 stores of theMother Hubbard group other than Euclid, and actually secured delivery of thesepurchases to the 2 trucks.-)Bondi testified that:While he was making these rounds between approximately6:30 and 8:30 a. m., he was followed along the platform by Rogers and Cimino;Rogers displayed a sign which read: "ON STRIKE"; Rini and Sauerheimer werealso apparently following Bondi and sometimes talked with Rogers and Cimino,and occasionally with a salesman or houseman of a produce dealer; in several in-stances when Bondi went into a dealer's store, Rogers, Cimino, Rini and Sauerheimerwaited outside and were engaged in conversation when Bondi came out; in Bondi'spresence,Rini told Hymie Cohen (a clerk for one of the produce dealers) that,although the Teamsters had no strike or grievance, it was supporting "other locals"who were on strike; when Bondi completed his purchases for the two other MotherHubbard stores, he so informed Rini and Sauerheimer and said that he would beginmaking purchases for Euclid; and Rini laughed and said, "You can purchase, butyou won't get delivery on it.,,The Respondent's witnesses disputed every one of the elements of this testimonyof Bondi.With one exception, the Trial Examiner credits' the testimony' of the COMMISSION HOUSE DRIVERS147Respondents' witnesses in this conflict of testimony and, with such references to thetestimony as are pertinent, makes the following findings:(a)Although Rogers and Cimino denied following Bondi, they admitted walkingup and down the platform and seeing Bondi enter a number of produce dealers'stores.Cimino testified that his instructions were to "observe" where Bondi madehis purchases 4 and that was what he and Rogers were doing that morning.Andboth Business Agent Rini of the Teamsters and Cimino testified that earlier in themorning, Cimino told Rini in the terminal restaurant that he was there to observewhere Bondi made his purchases.Upon this testimony, as well as that of Bondi, theTrial Examiner finds, despite Rogers' and Cimino's flat denials, that Rogers andCimino followed Bondi about the terminal platform as he was making purchasesfor the two other Mother Hubbard stores.(b)Cimino and Rogers denied that either of them displayed any sign whilethey were walking up and down the platform. Their denials were corroborated bythe testimony of Rini and Samuel Monash, one of the produce dealers from whomBondi made purchases that morning.Rini testified that although he saw Rogersand Cimino walking around the platform early in the morning, at the same time thatBondi was visiting produce dealers, he did not see either Rogers or Cimino carryinga sign at that time.Monash testified that he did not see Rini nor Sauerheimer, norRogers, nor Cimino, nor any sign in front of his premises that morning.Cimino andRogers further testified that while they were walking up and down the platform, thepicket sign, which Rogers had received from Cimino and which has already beendescribed, was folded and held by Rogers under his coat, and that it was not displayeduntil later that morning when, as we shall see, Euclid's station wagon was backedup to the dock at the Forest City unit and Rogers and Cimino stationed themselvesat its tailgate.The Trial Examiner credits this testimony and finds, despite Bondi'stestimony to the contrary, that neither Rogers nor Cimino displayed a sign whileBondi was going from store to store making purchases for the two Mother Hubbardstores other than Euclid.(c)Rini and Sauerheimer denied in their testimony that they followed Bondion his initial round of the produce dealers, and not only pointed out that theirmovements about the platform that morning were quite usual in the course of theperformance of their regular duties, but also testified (and were corroborated intheir testimony by the testimony of Joseph Whalen) that for approximately an hourbetween 8 and 9 o'clock they were not even at the terminal but were visiting Whalenat his office a few blocks away.The Trial Examiner credits this testimony andfinds, contrary to Bondi's testimony, that Rini and Sauerheimer did not follow Bondiabout the platform as he was making purchases for the two other Mother Hubbardstores.(d)The Trial Examiner finds upon the testimony of Rini, Sauerheimer, Rogers,and Cimino, and contrary to the testimony of Bondi, that while Bondi was makingpurchases for the other Mother Hubbard stores, Rini and Sauerheimer didnotwalkalong with, nor talk with, Rogers or Cimino.(e)The Trial Examiner finds, in accordance with testimony given by Rini andcontrary to Bondi's testimony, that the conversation which Rini had with HymieCohen in Bondi's presence did not occur while Bondi was making his original roundof the dealers in order to purchase merchandise for the two Mother Hubbard storesother than Euclid, but at a later time that morning, after Rini had seen Rogersstanding with a picket sign at the tailgate of Euclid's truck in front of Forest City'sstore; that in this conversation, Cohen asked Rini whether he was going to run outthe small buyers; and that Rini replied that he was not trying to do this, he had notrouble with Bondi, "there is a picket line," and "it's up to our men whether they wantto go through or not."c. Incidents at the Forest City unitHaving completed his purchases for the other Mother Hubbard stores, Bondientered the Forest City store between 8:30 and 9 o'clock and ordered produce forEuclid.After a delay because of a flat tire, Euclid's station wagon was backed upto the platform in front of Forest City's store between 9 and 9:30 a.m.Rogers andCimino had recognized the station wagon, having seen it the preceding day whenthey had picketed at Euclid.Accordingly, when the wagon was backed into positionat the platform, Rogers and Cimino stationed themselves on the edge of the plat-form at the tailgate of the wagon, and faced the front of Forest City's unit where4 In his testimony, however, Rogers denied that 'he was told to keep an. eye on Bondi. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheyremainedfor at least an hour, without talking to any of the Forest City em-ployees or to anyone else.5While standing on the platform between Euclid's stationwagon and the ForestCityunit,Rogers held the picket sign which has been described and which, it willbe recalled, had first contained no reference to Euclid or "Bondi's Mother Hubbard,"asEuclid was more generally known.Rogers testified that he repeatedly said,"Bondi'sMother Hubbard on strike," although he frankly stated that he did so ina low voice and none of the otherwitnessestestified that they had heard him.Although it appears clear from the testimony of Bondi, as well as that of Rogers andCimino, that Rogers printed "BONDI'S MOTHER HUBBARD" on the sign over thewords "ON STRIKE," there is conflicting evidence as to when he did so. The con-flicting evidence on this point is intertwined with the evidence as to what took placeat the same time inside the Forest City unit, and will therefore later be discussedin that connection.In a short time, the sign and Rogers' and Cimino's presence attracted a crowd ofabout 25 or 30 people to the platform in front of the Forest City unit.Among themwere some of Forest City's employees and a number of nearby produce dealers.Euclid's purchases had been put into several baskets inside the Forest City unit,from which point, according to a general practice and custom followed by ForestCity and the other produce dealers in the terminal and insisted upon by the Teamsters,they were to be brought to the customer's truck only by "housemen" employed byForest City and represented by the Teamsters.6In accordance with the uncontradicted testimony of Murray Peters, one of ForestCity's salesmen, the Trial Examiner finds that about 9 or 9:30 a.m., Peters askedHenry DeLuis, one of Forest City's housemen, to carry the baskets containingEuclid's purchases to the station wagon, but that DeLuis called Peters' attentionto Rogers and the sign and refused to make the delivery.Other instructions to thehousemen to carry out Euclid's order apparently also met with refusals by the house-men.Thus, upon Bondi's uncontradicted testimony, the Trial Examiner finds thatPeters also asked houseman Joe Incorvio, and Bondi himself asked houseman FrankWiencek, but that both of these men refused.Furthermore, upon the uncon-tradicted testimony of William Neye, Forest City's manager, the Trial Examinerfinds that Neye also asked Wiencek to take out Bondi's order but Wiencek refused,saying that he did not feel free to cross the picket line.Among the people who gathered at the Forest City store about this time wereBusinessAgents Rini and Sauerheimer of the Teamsters, who (according to theirtestimony) had been at another point on the platform and had heard that there wasa picket sign at Forest City.According to their testimony and that of Rogers, theyarrived at the Forest City unit as Bondi was protesting because he was unable toget delivery of Euclid's order.Consistent with this testimony as to the relative timeof Rini's and Sauerheimer's arrival, salesman Peters testified that he did not seeeither Rini or Sauerheimer until after houseman DeLuis had refused to carry outEuclid's order.Upon this testimony of Rini, Sauerheimer, and Peters, which theTrial Examiner credits, the Trial Examiner finds that Rini and Sauerheimer did notcome to Forest City's unit until after houseman DeLuis had refused to carry outBondi's order and Bondi had begun his protest.William Neye, Forest City's manager, and Edwin Swiler, the superintendent of theterminal (who also came to the Forest City unit) protested to Rini and Sauerheimeragainst the pickets.Rini and Sauerheimer told them, and also those of Forest City'scustomers who were present in the unit, that there was no strike at Forest City andthat nothing was being done to stop customers from making purchases.To Neyeand Swiler, who objected to the pickets' presence on private property, they said, insubstance, that they had no control over Rogers and Cimino, and that it was up tothe terminal to ask the pickets to leave.s This finding is made upon the testimony of Rogers and Cimino, although Bondi madea passing reference in his testimony to Cimino's presence in the Forest City unit afterRini and Sauerheimer arrived.Consistent with the present finding, Rini and Sauer-heimer testified that they did not speak to Rogers or Cimino, nor see them speak withanyone else.dAlthough Bondi and Samuel Monash, one of the produce dealers, testified that smallpurchases were sometimes carried out by the customers themselves, Monash added inhis testimony that, "We are caught usually," and "that if the union fellow reports us,we do get bawled out and are told not to practice it." It seems apparent, therefore, thatthe Teamsters recognizes no exceptions to the established custom nor, so far as the presentrecord shows, have the dealers insisted that there be an exception in the casesof smallorders. COMMISSION HOUSE DRIVERS149As these conversations with Rini and Sauerheimer were taking place, Bondi at-tempted to pick up a basket containing Euclid's purchases and to carry it out to thestation wagon himself, but Rini placed his hand on the basket.? In the conversationduring this incident, it appears clear from the evidence that Rini told Bondi insubstance that the delivery of purchases to the customers' trucks was "in the jurisdic-tion" of the Teamsters; that the Teamsters intended "to protect [its] jurisdiction";and that Bondi would have to get "one of our people" to carry out the order.8Man-ager Neye, too, told Bondi that Bondi could not himself take Euclid's purchases outof Forest City's store, because of Forest City's agreement with the Teamsters.But when Sid Weingart, one of Forest City's partners, asked Sauerheimer whatwould happen if Weingart gave an order to the men to take out Euclid's orders,Sauerheimer replied (according to Weingart's uncontradicted and credited testimony)that "if our men knew it was for Nick Bondi, they wouldn't cross the picket line."When it appeared clear that Bondi was not going to get delivery of his purchasesfor Euclid, he called the police.Rogers, Cimino, Rini, and Sauerheimer gave theirnames to the police lieutenant who answered the call and then left Forest City'sstore.According to the various estimates given by Rogers in his testimony, it mightperhaps have been as late as 10:45 or 11 a. in. before they quit displaying the signand left the terminal.The Trial Examiner so finds. Bondi, too, left Forest Cityand the terminal without the order he had placed for Euclid.During all of the happenings at Forest City that morning, Rogers and Cimino hadapparently stayed at the back of Euclid's station wagon, and had no conversationwith Rini or Sauerheimer, nor with any Forest City employees, nor with any of theother people in the Forest City unit.9Furthermore, upon Rini's and Sauerheimer'suncontradicted testimony, the Trial Examiner finds not only that they had noconversation with Rogers or Cimino at Forest City, but that they made no remarksdirectly to any of the Forest City employees.However, the evidence is clear, andthe Trial Examiner accordingly finds, that employees were in the store when Riniand Sauerheimer made the remarks which the Trial Examiner has found weremade by these men to Bondi, Neye, Swiler, and Sid Weingart.There remains for consideration the conflicting evidence bearing upon the questionof when Rogers added "BONDI'S MOTHER HUBBARD" to the "ON STRIKE"signwhich he displayed in front of the Forest City store.Rogers testified that thechange was made within "a very few minutes" after he began to picket, and whenpressed for a more definite estimate, he and Cimino testified that it might have been5 minutes. Superintendent Swiler testified that the sign was displayed in its originalform for half an hour, while Manager Neye estimated it was an hour. Bondi, atone point in his testimony, stated that the change in the sign was madeafterManagerNeye's arrival at 9:30 a. m., but he later testified that it had been madebeforehereturned to Forest City's store for the delivery.On the other hand, salesman Peters'testimony, which the Trial Examiner has already credited, would make it clear thatthe change was made after houseman DeLuis called Peters' attention to the sign andrefused to make the delivery.And Rogers, himself, testified that he added "BONDI'SMOTHER HUBBARD" to the sign after he heard "the row going on" inside ForestCity's store and after the crowd had gathered.Upon consideration of all this testi-mony, the Trial Examiner credits this last-mentioned testimony given by Peters andRogers, and finds that, whether Rogers displayed the sign in its original form infront of the Forest City store for as short a time as 5 minutes or for as long asan hour, he did not add "BONDI'S MOTHER HUBBARD" for an appreciable timeafter he and Cimino took their positions at the back of Euclid's station wagon, and,specifically, that the change was not made until after Forest City's housemen re-fused to carry out Euclid's order.2.Conclusionsa.As to the Clerks' and Meat Cutters' picketing at Forest CityThe arguments made by counsel in their briefs with respect to the conduct ofRogers and Cimino as agents of the Clerks and the Meat Cutters on March 2 raise7 Bondi and Rini so testified.Sauerheimer denied that Rini placed his hand upon thebasket but admitted that Rini objected to Bondi's carrying out the basket.8This finding is based not only upon the testimony of Rini and Sauerheimer, but alsoupon Bondi's testimony that Rini said that a "union man" had to make the delivery tothe truck and made some reference to a provision of the Teamsters' contract.9As already noted, of all the witnesses, only Bondi referred in his testimony to Cimino'spresence within the Forest City unit when Rini prevented Bondi's taking out Euclid's order. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo main questions.The first involves the soundness or propriety of the rule of theBoard's decision in theWashington Coca-Colacase,1° that, regardless of the presenceof employees, trucks, or equipment of the primary employer, any picketing at aneutral or secondary employer's business premises is a violation of Section 8 (b)(4) (A) of the Act if, as in thepresentcase, the primary employermaintains inthe area a business establishment which may be effectively picketed in appealingto the primary employer's employees for their support because they spend all or asubstantial portion of their time working there.The second question is whetherthe Clerks' and Meat Cutters' picketing of the Forest City unit on March 2 satisfiedthe additional but earlier announced requirements of theMoore Dry Dockrule 11relating to permissible picketing of the roving business situs of a primary employer.The General Counsel contends that theWashington Coca-Colarule is sound andthat, both under that rule and under theMoore Dry Dockrule, the Clerks' and.theMeat Cutters' picketing of the Forest City unit was violative of Section 8 (b)(4) (A) of the Act.Counsel for the Clerks and the Meat Cutters attacks theWashington Coca-Colarule as being unsound and relies upon theMoore Dry Dockrule as justifying the picketing and the use of the sign on March 2.To support his argument against theWashington Coca-Colarule, counsel forthe Clerks and the Meat Cutters points out that the Courts of Appeals for theFifth Circuit and for the District of Columbia and also the United States DistrictCourt for the District of Massachusetts have rejected the rule as unsound because,in their opinion, the rule improperly presumes from the mere fact of picketing ata neutral employer's place of business when effective picketing is possible at theprimary employer's place of business, that the picketing is intended to appeal tothe employees of the neutral employer rather than only to the employees of theprimary employer.12But the Court of Appeals for the District of Columbia hadpreviously affirmed the Board's decision and enforced its order in theWashingtonCoca-Colacase,13 and, in spite of the later opinions of the courts, the Board hascontinued to adhere to, and apply, itsWashington Coca-Colarule.14With due respect for the courtsuponwhose decisions the Respondents rely, theTrial Examiner feels bound to follow the Board by abiding by, and applying, therule of itsWashington Coca-Coladecision, and accordingly concludes that sinceEuclid, the Primary Employer, maintained a place of business in the area whereall its employees were working and the striking unions had been picketing, theClerks' and the Meat Cutters' picketing at the Forest City unit on March 2 was aviolation of Section 8 (b) (4) (A) of the Act.But evenwithout the strict application of the rule of theWashington Coca-Colacase, the same conclusion would be reached.For the objection of the courts tothe presumption of an improper intent to direct the appeal of the picketing to theemployees of Forest City, the secondary employer, ismet in the present caseby Rogers' admission in his testimony that it was his intention that his picketingand display of the sign at Forest City on the morning of March 2 should advertisethe fact that there was a strike against Euclid and have some effect upon anyonewho might be in the vicinity, including employees of Forest City if they werethere.Furthermore, the facts which have been found show that, contrary to theRespondents' contention, the picketing on that morning did not comply with thefirst and last of the four requirements laid down by the Board in theMoore DryDockdecision 15 for permissible picketing at a neutral employer's premises.Thus,in spite of the presence of Bondi and Euclid's station wagon, the situs of the disputecould not possibly be regarded as being at the premises of Forest City, the neutralemployer, at the time of the picketing there on March2, since, as Rogers and10 107 NLRB 299.u MooreDry Dock, Company,92 NLRB 547.12N.L.R. B. v. General Drivers, etc. (OtisMassey Co.),225 F. 2d 205 (C. A. 5) ;SalesDrivers, etc. (Campbell Coal Company) v. N. L. R. B.,229 F. 2d 514 (C. A., D. C.) ;Alpert v. United Steelworkers, etc.,38 LRRM 2193 (D. C., Mass.).13Brewery and Beverage Drivers, etc. v. N. L. R. B.,220 F. 2d 380 (C. A., D. C.).14 SeeW. H. Arthur Company,115 NLRB 1137, footnote 3.15 The Board stated these requirements in the following language (see 92 NLRB at549) :(a)The picketing is strictly limited to times when thesitusof dispute is lo-cated on the secondary employer's premises ; (b) at the time of the picketing the pri-mary employer is engaged in its normal business at the situs; (c) the picketing islimited to places reasonably close to the location of thesitus;and (d) the picketingdiscloses clearly that the dispute is with the primary employ-r. [Footnotes omitted.] COMMISSION HOUSE DRIVERS151Cimino knew, none of the employees of Euclid, the Primary Employer, were presentand the picketing could obviously not have been intended to appeal to them for theirsupport.Finally, as has been found, the sign displayed by Rogers did not indi-cate that the strike was against Euclid, the Primary Employer, until after it hadcaused Forest City's housemen to refuse to make deliveries to Euclid's stationwagon.Accordingly, it appears not only that the picketing did not indicate thatthe dispute was with the Primary Employer (as required by theMoore Dry Dockrule) but also that the picketing with the sign actually induced and encouragedForest City's employees to refuse to make the deliveries to Euclid and thus to refuseto perform services in the regular course of their employment, and that an objectof the picketing was to force or require Forest City, the neutral employer, tocease doing business with Euclid.Upon the foregoing considerations, the Trial Examiner finds both under theWashington Coca-Colarule and theMoore Dry Dockrule that, by Rogers' andCimino's picketing and display of the sign at the business premises of Forest Cityon March 2, 1956, the Clerks and the Meat Cutters and Norman Rogers and FrankCimino, their agents, induced and encouraged the employees of Forest City toengage in a concerted refusal in the course of their employment to make deliveriestoEuclid; that an object thereof was to force and require Forest City to ceasedoing business with Euclid; and that the Clerks and the Meat Cutters therebycommitted unfair labor practices within the meaning of Section 8 (b) (4) (A) ofthe Act.b.As to the conduct of the Teamsters agents at Forest CityIn considering the evidence and making his findings of fact as to what Rini andSauerheimer of the Teamsters did and did not do on March 2, the Trial Examinerhas come to the conclusion that neither of them did anything to induce theinitialrefusal of Forest City's employees to make a delivery to Euclid that morning. Itistrue that Rini expressed his sympathy for the Clerks' and the Meat Cutters'strike in his early morning conversation with Bondi and, though assuring Bondithat he could buy all he wanted, also voiced his expectation that the merchantsand the employees themselves would refuse delivery if they knew of the strike.But Rini didnottell or suggest to Bondi that the Teamsters would take the initiativeand induce such a refusal.Nor did either Rini or Sauerheimer actually take anysteps to do so.For, as the Trial Examiner has found, neither of them followedBondi along the platform when he was making purchases for the other MotherHubbard stores (as did Rogers and Cimino); neither of them spoke to employees ofForest City; and neither of them was at the Forest City unit when Forest City'shousemen, upon seeing Rogers' sign, refused to make the delivery to Euclid. Itthus appears clear, and the Trial Examiner finds, that the initial refusal of ForestCity's employees to deliver the purchases Bondi made for Euclid, was inducedpurely and simply by the presence of the Clerks' and the Meat Cutters' picketsand the sign displayed by them, and not by anything that either Rini or Sauerheimerof the Teamsters did.To this extent, the Trial Examiner is in full agreement withthe contentions made by counsel for the Teamsters in his brief.But this does not dispose of all the evidence in the case against the Teamsters.Although Rini's apparent sympathy with the Clerks' and the Meat Cutters' strikeagainst Euclid did not lead the two Teamsters agents to instigate Forest City'semployees' refusal to make the delivery to Euclid, it is clear that they expectedthe Forest City employees to refuse without any encouragement from the Team-sters-as in fact the employees did.However, when it appeared that Bondi wasabout to get Euclid's order anyway, simply by carrying it out himself, the Teamstersagents prevented him from doing so, thereby effectively blocking the only otherway in which Euclid might have procured the merchandise purchased for it byBondi from Forest City.Thus there still remains the question of whether, uponcoming to the Forest City unit and learning of the Forest City employees' refusaltomake the delivery to Euclid, Rini and Sauerheimer then, for the first time,found it necessary to act upon their sympathy with the strike, and, by taking actionsupplementing the refusal of the employees, showed their approval of the employees'refusal and encouraged its continuance.Obviously, the answer to this questiondepends upon the view taken of Rini's and Sauerheimer's blocking Bondi's attemptto carry Euclid's order out himself, and their insistence, at the same time and inthe presence of the Forest City employees who had refused to make the delivery,,that under established custom and policy at the terminal and therefore as a matterof right, only Forest City's employees were permitted to carry purchases out of'the unit to a customer's truck. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel for the Teamsters apparently believes not only thatRini's andSauerhei-mer's enforcementof this so-called "work policy" wasa reasonableand proper stepfor them to take under the circumstances, but also that it hadno relationat all tothe Forest City employees' refusal to make the delivery to Euclid, even though it isapparent that the Teamsters agents knew that the employees would not make thedelivery and that, by preventing Bondi from taking the merchandise himself, theTeamsters agents were effectively blocking the delivery to Euclid and thus furnishingthe necessarycomplementto the employees' refusal.With this, the Trial Examinercannot agree.As matters stood before Rini and Sauerheimer took this last step, the mere refusalof the employees to make the delivery to Euclid had not involved the Teamsters inany unfair labor practice since the Teamsters had not induced or encouraged the re-fusal.And even the mere failure of Rini and Sauerheimer to disavow or attemptto end the refusal when they learned of it would perhaps not have indicated theirapproval, nor therefore in itself have constituted such inducement or encourage-ment of continuance as would have been violative of Section 8 (b) (4) (A) of theAct.But, in the opinion of the Trial Examiner, Rini's and Sauerheimer's insistence,in the presence of the Forest City employees, that only they (and certainly notBondi) could transfer Euclid's order to its station wagon, created an entirely newand different situation.The "right" of the Forest City employees to make all deliveries to customers'trucks certainly contemplated and depended upon the employees' willingness to makethe deliveries.Since the employees had refused to make the delivery to Euclid, Riniand Sauerheimer, as the Teamsters agents and the responsible bargaining representa-tives of the Forest City employees, had only two reasonable, alternative courses opento them: (1) they could have requested or directed the employees to make the de-livery in accordance with the general terms of their employment and, if the em-ployees indicated a willingness to comply, could then reasonably have insisted uponadherence to the "work policy"; or (2) they could have remained silent, recognizingthe fact that the employees' refusal to deliver had deprived them of the right to in-sist that no one else carry out Euclid's order.The Teamstersagents' insistence, instead, that only the Forest City employees couldmake the transfer to Euclid's station wagon when they knew that the employees wereunwilling to do so, not only completely foreclosed the remaining possibility of Euclid'ssecuring the merchandise, but was also obviously unreasonable, since, in view of theemployees' refusal, there was no occasion or necessity for protecting their exclusiveright to perform the task of delivery, against Bondi or anyone else.More thanthis, the action of the Teamsters agents quite clearly indicated to all who were pres-ent, including the Forest City employees, that the Teamsters agents were actuallynot interested in simply enforcing the "work policy"; that they were intent upon pre-venting Euclid's receipt of the merchandise; that they therefore approved the em-ployees' refusal to make delivery to Euclid and were encouraging its continuance; andthat, to supplement the employees' refusal, they were resorting to the "work policy"as anadditional obstacle to Euclid's procurement of any merchandise from ForestCity.Upon the foregoingconsiderations, the Trial Examiner finds that, by theiractionsat the Forest City unit and in accordance with the sympathy expressed by Rini forthe Clerks' and Meat Cutters' strike against Euclid, Rini and Sauerheimer,acting asthe agents of the Teamsters, encouraged the Forest City employees to continue torefuse making any delivery to Euclid, and that their object was to renderassistancein the strike against Euclid by forcing and requiring Forest City to cease doingbusinesswith Euclid.Accordingly, the TrialExaminerconcludes that on March 2,1956, Respondents Teamsters, and Michael Rini and William Sauerheimer as itsagents,induced and encouraged the employees of Forest City to engage in andto continue to engage in a concerted refusal in the course of their employment tomake deliveries to Euclid; that an object of the said Respondents was to force andrequire Forest City to cease doing business with Euclid; and that saidRespondentsthereby committed unfair labor practices within the meaning of Section 8 (b) (4)(A) of the Act.B. Incidentsin April 19561.The factsDuring the first week of April 1956, business agents of the striking RespondentUnions followed Euclid's truck, which was driven by Phillip Thomas, from Euclid'sstore to the business places of the secondary employers other than Forest City, whosebusinesses have been described in section I of this report.Thus, on April 3, Business COMMISSION HOUSE DRIVERS153Agent Frank Cimino of the Meat Cutters and John Campbell, a member of theClerks, followed Euclid's truck in Cimino's automobile first to Cleveland and thento Central, where Thomas left the truck for repairs pursuant to Nick Bondi's in-structions.On April 5, Business Agent Nick Chubokas of the Clerks (driving hisown car) and Campbell (driving a station wagon) followed Euclid's truck to Ohio,Kraft, and Pierre.And on April 6, Business Agents Cimino of the Meat Cutters andWilliam Rettig of the Clerks followed Euclid's truck in a station wagon to Vernor,Beverages, O'Brien, Coca-Cola, Birely, and Canada.isWith the exception of hisvisit to Central, Thomas made each of these stops at the business places of the sec-ondary employers, for the purpose of picking up merchandise or returning cases ofempty bottles.Upon the evidence the Trial Examiner finds that, in the course of following Eu-clid's truck on each of these 3 days, the union men displayed a sign or signs, each ofwhich gave the name of either the Meat Cutters local or the Clerks local as thestriking union and also stated: "BONDI'S MOTHER HUBBARD ON STRIKE,PLEASE DO NOT PATRONIZE." 17 With respect to April 3, the Trial Examinerfurther finds, upon the consistent testimony of Thomas and Cimino, that the onlysign used on that day also referred to the Meat Cutters local as the striking union,that it was not displayed on Cimino's car that day, but that it was carried by Camp-bell when he and Cimino left the car at the premises of Cleveland and Central. TheTrial Examiner finds, however, also upon the consistent testimony of Thomas andCimino, that on April 5 and 6 two signs containing the basic, quoted language weredisplayed on the sides of the station wagon used by the union men, the sign on theone side setting forth the name of the Meat Cutters local and the sign on the otherside, the name of the Clerks local.The first factual problem raised by the evidence is whether the strike signs weredisplayed in such a way as to be visible to employees of the secondary employers.Thomas and Cimino agreed in their testimony, and the Trial Examiner finds, thaton April 3, Campbell carried the sign, walking up and down beside Euclid's truckwhile it was parked alongside the delivery dock in Cleveland's yard, and also hold-ing the sign when he and Cimino came into the service department at Central.Upon the consistent portions of Thomas' and Chubokas' testimony as to April 5,and of Thomas', Cimino's, and Rettig's testimony as to April 6, the Trial Examineralso finds that the station wagon displaying the strike sign on those 2 days was drivenafterThomas' truck a considerable distance into a block-long passageway insideVernor's building, a short distance into Canada's building, and also into the court-yards of Ohio, Beverages, O'Brien, Coca-Cola, and Birely; that the station wagonpulled up to within a few feet of Thomas' truck in the passageway in Vernor's build-ing where Cimino asked "the man in the white shirt" "not to do business with16 Campbell and the 3 business agents, who were involved in the incidents of these 3 days,had all previously engaged in the picketing which, as has been found, was taking placeat Euclid's store under the joint direction of the Hest Cutters and the Clerks.Ciminotestified that on April 3 and 6, be and his partner followed Euclid's truck on instructionsgiven him by Sam Pollock, who was the president of the Meat Cutters local. AlthoughChubokas testified that he had received no instructions and acted on his own initiativeon April 5, it is undisputed that he was a business agent of the Clerks and, like BusinessAgent Cimino on April 3 and 6, was at least acting within the scope of his employment.Counsel for the Meat Cutters and the Clerks does not deny that both his clients are re-sponsible for whatever acts were committed by Cimino, Campbell, Chubokas, or Rettig infollowing Euclid's truck on April 3, 5, and 6.17The witnesses agreed that each of the signs gave the name of either the Meat Cutterslocal or the Clerks local as the striking union.According to Cimino's testimony, thelanguage quoted in the text was the common, basic language of the signs used on April 3and 6. In his testimony, Thomas also gave this as the basic language common to thesigns used on April 5 and 6, although he testified that the sign used on April 3 set forthonly the statement, "BONDI'S ON STRIKE," together with the name of Meat Cutterslocal.Chubokas testified that the wording of two signs used on April 5 was "BONDI'SMOTHER HUBBARD ON STRIKE," with the name of the Meat Cutters local on onesign and the name of the Clerks local on the other. In describing two signs used on.April 6, Rettig testified that one read "RETAIL CLERKS LOCAL 880 ON STRIKE ATBONDI'S," and the other, "MEAT CUTTERS LOCAL 427 ON STRIKE." Campbell didnot testify at the hearing.Upon consideration of the testimony given, the Trial Examinerbelieves that Cimino's version of the common, basic language of the signs used on April 3.and 6, and Thomas' similar descriptions of the signs used on April 5 and 6, furnish areliable basis for the findings made in the text as to all the signs used in these Aprilincidents. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDBondi's" and then, when this man told Cimino to leave, it was driven out of thebuilding to await Thomas at another entrance; and that, in those cases in which thestation wagon pulled into the courtyards of the secondary employers, it was parkednear Thomas' truck until Thomas left.18The testimony of the witnesses shows,however, and the Trial Examiner further finds, that at Kraft theunion station wagonwas parked in the street near the point at which Thomas' truck had entered Kraft'scourtyard; and that at Pierre, it was also parked in the street near a sideentrance.Thomas testified in substance that at each of his stops on the 3 daysin question,the strike sign could be seen by 1 or more men who were in the vicinity and whoThomas believed were employees of the respective secondary employers becausethey were apparently at work, were entering or leaving the building for lunch or inthe course of their work, or wore working garb identifying them as employees of thesecondary employer.19A careful check of the testimony of the Respondents' wit-nesses reveals that the only dispute as to the visibility of the signs to employees ofthe various secondary employers is raised by Ciminio's testimony concerning whathappened at Cleveland, O'Brien, Birely, Central, and Beverages.20With respect tothe first three of these, Cimino testified that he saw none of their employees when hewas at their respective places of business.Furthermore, Cimino flatly deniedThomas' testimony that, at Central, a number of men in mechanics' clothes gatheredaround Cimino, but testified that, although he saw these men, they remained in theother end of the building.Finally, as to Beverages, Cimino testified that the onlyworkers he saw there were working in the warehouse and could not see the stationwagon.But, consistent with Thomas' testimony on the point, Rettig testified that,sitting in the station wagon in the Beverages' yard, he not only saw a man unloadThomas' truck, but also saw Beverages' employees going to lunch.Upon considera-tion of all testimony on the point, the Trial Examiner finds, as Thomas testified, thatat the premises of each of the 11 secondary employers visited in the 3 days in April,there were 1 or more employees of the particular secondary employer who werenear, and could see, the strike sign displayed by the union men.The General Counsel's contention that the Meat Cutters and the Clerks violatedSection 8 (b) (4) (A) of the Act in these April incidents, is based not only uponthe displayof these signsat the business premises of the secondary employers, butalso upon Thomas' testimony that, on April 3 and 6, Cimino asked employees ofeach of the secondary employers visited on those 2 days, except Birely and Canada,to help out in the strike of Euclid's employees by not repairing Euclid's truck at Cen-tral, and by not giving merchandise to Euclid at the other places. In answer to this,the Respondents rely upon Cimino's denials that he saw employees of any of thesecondary employers, much less talked with them or made any suchstatements tothem as are attributed to him in Thomas' testimony. Cimino admitted, however, that,while he did not make such statements toemployees,he did ask the servicemanagerat Central to "support" the strike of Euclid's employees; that he askeda man in awhite shirt who came out of the office at Vernor "not to do business withBondi's"because of the strike; and that, referring to the strike at Euclid in each instance, healso asked Sales Manager Schneider at Beverages, an office employeeatO'Brien,SalesManager Kluth at Coca-Cola, Vice President Pansero at Birely, and SalesManager Keller at Canada, to help the strike of the Euclid employees either "by notdoing business" with Euclid or "by not selling merchandise" to Euclid.12Although Thomas and the Respondents' witnesses differed in their estimates of thedistances between the truck and the station wagon in their parked positions in the court-yards, it would appear even from the testimony of the Respondents' witnesses that thestation wagon and the truck were at most 25 feet apart at Ohio, 50 feet at Beverages,10 feet at O'Brien, 50 feet at Coca-Cola, and 30 feet at Birely.19Specifically, Thomas testified that : At Central the men in questionwore mechanics'clothes and left the cars they were working on to come over to Cimino and Campbell ; atCleveland and Beverages they were handling cases of bottles ; at Ohio and Vernor theywere loading or unloading trucks ; at Vernor, Pierre, O'Brien, and Birely they loadedor unloaded Thomas' truck ; at Kraft they were entering and leaving the building ; atCanada they were working in work clothes ; and at Beverages and Coca-Cola they werewearing uniformsgiving thenames of these employers.20Chubokas, the Respondents' only witness as to the events of April 5, did not testifyas to whether there were employees of Ohio, Kraft, or Pierre in the vicinity of the strikesigns on the union station wagon that day. Cimino admitted that there were employeesof Vernor in the vicinity of the union station wagon on April 6, and testified that he paidno attention to whether or not there were any employees of Coca-Cola or Canada nearbywhen he visited their places of business the same day. COMMISSION HOUSE DRIVERS155Upon consideration of this testimony, the Trial Examiner finds not only thatCimino sought to enlist the aid of the various secondary employers through his ad-mitted statements to actual or putative supervisors or managerial representatives,but also, as Thomas testified, that Cimino asked employees of Cleveland, Central,Vernor, Beverages, O'Brien, and Coca-Cola to help out the strike against Euclid bynot repairing Euclid's truck at Central and by not supplying merchandise to Euclidat the other places.2.ConclusionsThe Trial Examiner dismisses the complaint insofar as it alleges in substance thatthe Respondents committed any unfair labor practice within the meaning of theAct by inducing or encouraging employees of O'Brien to engage in a concerted re-fusal to make deliveries to Euclid because, as has been found in section I, above,O'Brien is not engaged in commerce or in a business affecting commerce within themeaning of the Act.As in the case of the picketing at Forest City on March 2, 1956,21 the Trial Exam-iner finds, however, under theWashington Coca-Colarule, that, in view of the factthat Euclid, the Primary Employer, maintained a place of business in the areawhere its employees were working and the striking unions had been picketing, thepicketing of the business places of the various secondary employers (other thanO'Brien) by Cimino and Campbell on April 3, by Chubokas and Campbell on April5, and by Cimino and Rettig on April 6 (all said pickets being agents of the Clerksand the Meat Cutters and engaged in the joint strike activities of these two unionsagains Euclid), constituted unfair labor practices within the meaning of Section 8 (b)(4) (A) of the Act. In this connection, the Trial Examiner specifically concludesthat:(1) By such picketing, Respondents Meat Cutters and Clerks induced and en-couraged the employees of Ohio, Kraft, and Pierre to engage in a concerted refusalin the course of their employment to perform services, i. e., to deliver merchandiseto Euclid.(2) By such picketing, said Respondents Meat Cutters and Clerks and Respond-ent Frank Cimino, as their agent, also -induced and encouraged the employees ofCleveland, Central, Vernor, Beverages, Coca-Cola, Birely, and Canada to engage ina concerted refusal in the course of their employment to perform services, i. e., torefuse to repair Euclid's truck in the case of Central's employees and to refuse todelivermerchandise to Euclid in the cases of the employees of the other namedsecondary employers.(3)An object of said Respondents in each of the aforesaid cases was to force orrequire each of the employers of the said employees to cease doing business withEuclid.(4) By the aforesaid acts, said Respondents committed unfair labor practiceswithin the meaning of Section 8 (b) (4) (A) of the Act.The Trial Examiner further finds and concludes that by Frank Cimino's oral re-quests to employees of Central that they refuse to repair Euclid's truck, and toemployees of Cleveland, Vernor, Beverages, and Coca-Cola that they refuse to de-livermerchandise to Euclid, Respondents Clerks and Meat Cutters and RespondentFrank Cimino, as their agent, induced and encouraged the employees of these em-ployers to engage in a concerted refusal to perform saidservicesin the course oftheir employment with the object of forcing and requiring these employersto ceasedoing business with Euclid, and that these Respondents thereby also committed un-fair labor practices within themeaningof Section 8 (b) (4) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the employers set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIthaving been found that the Respondents engaged in activities violative ofSection 8 (b) (4) (A) of the Act, it will be recommended that they cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.21 See section III,A, 2, above. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact,and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Those ofthe employers whose businesses are described in section I of thisreport and who are therein referred to as ForestCity,Cleveland, Central, Ohio,Kraft, Pierre,Beverages,Vernor,Birely,Canada,and Coca-Cola,are employersengaged in commerce within the meaning ofthe Act.2.Commission House Drivers, Helpers, and EmployeesLocal No. 400,Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, AFL-CIO (hereincalled the Teamsters),Retail FoodClerks Local No.880, RetailClerksInternational Association,AFL-CIO (herein calledthe Clerks),and Amalgamated Meat Cutters&ButcherWorkmen of North America, Local No.427,AFL-CIO (hereincalled theMeatCutters)are labor organizations withinthe meaning of Section2 (5) of the Act.3.By inducing and encouraging employees ofForest Cityto engage in a con-certed refusal in the course of their employment to perform services, an object ofsuch concerted refusal being to force and require their employer to cease doingbusinesswith Euclid Foods,Incorporated,Respondents Teamsters and MichaelRini and William Sauerheimer(as its agents)and also RespondentsClerks andMeat Cutters and Norman Rogers and Frank Cimino(as their agents),engagedin unfair labor practices within the meaning of Section 8(b) (4) (A) of the Act.4.By inducing and encouraging employeesof Ohio,Kraft, and Pierre to engagein a concerted refusal in the course of their employment to perform services, anobject of such concerted refusal being to force and require their respective em-ployers to cease doing businesswith EuclidFoods, Incorporated,RespondentsClerks and Meat Cuttersengaged in unfair labor practices within the meaning ofSection 8(b) (4) (A) of the Act.5.By inducing and encouraging employeesof Cleveland,Central,Vernor, Bev-erages,Coca-Cola, Birely, and Canadato engage in a concerted refusal in thecourse oftheir employmentto perform services, anobject of suchconcerted refusalbeing to force and require their respective employers to cease doing business withEuclid Foods,Incorporated,RespondentsClerks andMeat Cutters and FrankCimino (as their agent)engaged in unfair labor practices within the meaning ofSection 8(b) (4) (A) of the Act.6.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaningof the Act.[Recommendations omitted from publication.]Chock Full O'NutsandUnited Bakery, Confectionery,Cannery,Packing and Food Service Workers Union of New Jersey, Local262,RWDSU,AFL-CIO, Petitioner.CaseNo. 2-RC-8684.June 13,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Aaron Weissman, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Jenkins].Upon the entire record in this case, the Board finds:1.The Employer owns and operates a coffee plant in Brooklyn,New York, a commissary and bakery in Harrison, New Jersey, and 26118 NLRB No. 21.